Citation Nr: 0518317	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  03-19 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for ankylosing spondylitis 
(formerly characterized as spondylolysis with 
spondylolisthesis of L5, S1), currently rated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from April 1972 to March 
1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The veteran has claimed that he has arthritis throughout his 
entire skeletal system, not just his back.  However, a review 
of the file reveals that service connection has not been 
established for arthritis of any joint, nor rheumatoid 
arthritis.  The veteran's representative also claims that the 
veteran has Reiter's syndrome throughout his joints and that 
this is due to the veteran's service-connected ankylosing 
spondylitis (formerly characterized as spondylolysis with 
spondylolisthesis of L5, S1).  The issues of entitlement to 
service connection for arthritis, to include rheumatoid 
arthritis, and for Reiter's syndrome, have not been 
adjudicated by the RO and are not currently before the Board.  
These issues are referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  Competent clinical evidence of record demonstrates that 
the service-connected low back disability is manifested by 
complaints of pain, including on use, productive of 
limitation of lumbar spine motion.

2.  There has been no demonstration of incapacitating 
episodes of intervertebral disc syndrome due to service-
connected ankylosing spondylitis (formerly characterized as 
spondylolysis with spondylolisthesis of L5, S1) having a 
total duration of at least six weeks during the past 12 
months.

3.  There has been no demonstration of significant 
neurological deficit attributable to the service-connected 
ankylosing spondylitis (formerly characterized as 
spondylolysis with spondylolisthesis of L5, S1).


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
ankylosing spondylitis (formerly characterized as 
spondylolysis with spondylolisthesis of L5, S1) have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5002, 5292, 5293, 5295 (as in effect prior 
to September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (as in effect from September 23, 2002 through September 
25, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5002, 5240, 
and 5243 (effective from September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of the 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

A VA letter issued in June 2002 apprised the appellant of the 
information and evidence necessary to substantiate his claim.  
Such correspondence also apprised him as to which information 
and evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also advised to send any evidence in 
his possession, pertinent to the appeal, to VA.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the veteran, as required by Quartuccio v. Principi, 16 
Vet. App. 183 (2002), 38 C.F.R. § 5103 and 38 C.F.R. § 3.159 
(2004). 

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  The June 2002 VCAA notice letter was 
sent to the veteran prior to the August 2002 rating decision.  
Because the VCAA notice was provided to the appellant prior 
to the initial AOJ adjudication denying the claim, the timing 
of the notice does comply with the express requirements of 
the law as found by the Court in Pelegrini II.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  



Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board notes that the veteran's 
VA medical records have been obtained and that the veteran 
has been provided two VA medical examinations for rating 
purposes.  The veteran has been accorded ample opportunity to 
present evidence and argument in support of the appeal.  
There is no indication that there exists any additional 
evidence which has a bearing on the veteran's claim which has 
not been obtained. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the appellant or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  In light of the above, there is no prejudice to the 
appellant in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

History

By a rating decision in December 1975, service connection was 
established for spondylolysis with spondylolisthesis of L5, 
S1, and a 10 percent rating was assigned effective from the 
day after discharge from service.  By a rating decision in 
July 1985, the service-connected back disability was 
recharacterized as ankylosing spondylitis, and the rating was 
increased to 20 percent, effective from March 26, 1985.  The 
veteran's current claim for an increased rating for the 
service-connected low back disability was received by the RO 
on June 18, 2002.  The August 2002 rating action on appeal 
confirmed and continued a 20 percent rating for the service-
connected low back disability.  By rating action in May 2005, 
the rating was increased to 40 percent, retroactively 
effective from June 18, 2002, the date of the increased 
rating claim.  

On VA examination in July 2002, the veteran reported that his 
back was stiff, and that his low back started to become 
painful about 27 years earlier.  Since then the pain had 
gotten worse.  On examination, the veteran did not appear to 
be in any pain.  The veteran had normal heel-toe gait and his 
posture was good.  There was no evidence of kyphosis or 
scoliosis.  Physical examination of the low back revealed 
that the muscle tone was good, without any spasm or atrophy.  
There was no scoliosis.  The veteran had 25 degrees of 
extension with complaint of pain at the end of motion.  He 
had 60 degrees of flexion with complaint of pain at the end 
of motion.  He had right and left lateral flexion of 25 
degrees without pain, and rotation of 20 degrees without any 
pain.  There was no evidence of fatigue, incoordination, or 
weakness of the low back.  Functional loss due to pain was 
noted to be minimal.  Both lower limbs were negative for 
neurological deficiency, and straight leg raising was 70 
degrees with negative Lasegue test.  The sacroiliac joint was 
not tender and a Patrick test was negative.  Lumbosacral X-
rays revealed spina bifida occulta at the S1 level with 
suggestion of Grade I spondylolisthesis.  There was partial 
fusion of the sacroiliac joint.  Blood testing revealed 
positive rheumatoid factor.  Bone scan revealed multiple 
areas of uptake suggestive of diffuse arthritic disease.  
Diagnoses included history of multiple joint pains gradually 
getting worse.  It was noted that ankylosing spondylitis was 
ruled out through negative HLA-B27 test.

The veteran was afforded another VA examination in December 
2004.  The veteran complained of stiffness, pain, and 
soreness in his entire back, both hands, both hips, knees, 
elbows, shoulders, and feet.  The veteran reported that the 
pain in his back was severe and constant, and that he had 
back symptom flare-ups with weather change.  He reported 
severe fatigue, moderate decreased motion, moderate 
stiffness, and severe spasm of the back.  He denied radiation 
of the pain.  The examiner observed thoracolumbar spine 
ankylosis in a neutral position.  Examination of the lumbar 
spine musculature revealed no spasm, atrophy, tenderness, or 
weakness.  There was moderate guarding and mild pain with 
motion.  The veteran had 90 degrees of lumbar flexion with 
pain beginning at 90 degrees.  He had 20 degrees of extension 
with pain beginning at 20 degrees.  He had 15 degrees of left 
lateral flexion with pain beginning at 15 degrees.  The 
veteran had 10 degrees of right lateral flexion with pain 
beginning at 10 degrees.  He had 20 degrees of left lateral 
rotation with pain at 20 degrees, and 30 degrees of right 
lateral rotation with pain at 30 degrees.  The results of 
tests of active motion against strong resistance were the 
same as the results without resistance.  The examiner stated 
that there was no additional limitation of motion or lack of 
endurance on repetitive use of the joints due to pain, 
fatigue, or weakness, nor lack of endurance.  The examiner 
noted that the veteran did not have listing of the spine.  
Goldthwaite's sign was positive on the left during the 
examination.  The examiner reported that the veteran 
described no incapacitating episodes of the low back during 
the past year, and that no such episodes were documented in 
the clinical records.  The examiner further reported that the 
veteran did not describe flare-ups during the examination, 
and that he did not describe change in his lumbar spine with 
repeated use over time.  The examiner stated that he observed 
no change in spine function over time with repeated use 
during the examination.

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

A maximum 40 percent evaluation may be assigned for 
lumbosacral strain which is severe; with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Diagnostic Code 5295 (as 
in effect prior to September 26, 2003).

A maximum 60 percent evaluation may be assigned for 
intervertebral disc syndrome which is pronounced; with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  Where 
severe, as manifested by recurring attacks, with intermittent 
relief, a 40 percent evaluation is assignable.  Diagnostic 
Code 5293 (as in effect prior to September 23, 2002).

A maximum 40 percent evaluation is assignable for severe 
limitation of motion of the lumbar spine, and a 20 percent 
evaluation is assignable for moderate limitation of motion of 
the lumbar spine.  Diagnostic Code 5292 (as in effect prior 
to September 26, 2003).

Under an amendment to the rating schedule that became 
effective on September 23, 2002, the rating formula for 
evaluating intervertebral disc syndrome was changed.  Under 
Diagnostic Code 5293, as amended, intervertebral disc 
syndrome (preoperatively or postoperatively) is to be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluation of all 
other disabilities, whichever method results in the higher 
evaluation.  For purposes of evaluations under Diagnostic 
Code 5293, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly or nearly so.  See 67 Fed. Reg. 54,345 - 
54,349 and Note (1) (Aug. 22, 2002) (codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5293 and Note (1) (2003)).  

A maximum 60 percent evaluation is warranted with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  A 40 percent evaluation 
may be assigned with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  Diagnostic Code 5293.  

Note 2 following this code provides that when evaluating 
intervertebral disc syndrome on the basis of chronic 
manifestations, orthopedic disabilities are to be evaluated 
using the rating criteria for the most appropriate orthopedic 
diagnostic code or codes.  Neurologic disabilities were to be 
evaluated separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes. 

The rating schedule was further amended, effective September 
26, 2003, to institute a general rating formula for 
evaluating diseases and injuries of the spine, including 
ankylosing spondylitis under Diagnostic Code 5240, and 
intervertebral disc syndrome under Diagnostic Code 5243.  See 
68 Fed. Reg. 51,454, 51,456-57 (Aug. 27, 2003) (codified at 
38 C.F.R. § 4.71a).  Although the latest amendment purported 
to make only editorial, not substantive changes to the 
criteria for evaluating intervertebral disc syndrome that 
became effective in 2002, the notes defining incapacitating 
episode and chronic orthopedic and neurologic manifestations 
were deleted.  However, any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, were still to be separately rated under 
an appropriate diagnostic code.  Id. at 51,456, Note (1).  

Under the new general rating formula for diseases and 
injuries of the spine, (for diagnostic codes 5240 and 5243 
(unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes):  With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, disability 
ratings (40 percent or above) are provided based on the 
following:

Unfavorable ankylosis of the entire spine............		 
	100 percent

Unfavorable ankylosis of the entire thoracolumbar spine... 	 
	50 percent

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.........................					40 percent

Several "Notes" to the new criteria provide additional 
guidance as to the assigning the appropriate rating:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate  
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The veteran was notified of the September 2002 and September 
2003 changes by the RO by way of a supplemental statement of 
the case issued in May 2005.  The RO also applied the change 
in regulations in adjudicating the veteran's claim.  As the 
veteran has been apprised of the new regulations and afforded 
an opportunity to comment or submit additional evidence on 
his behalf, there is no prejudice to the veteran in the 
Board's review of his claim under the three sets of criteria.  
Bernard, 4 Vet. App. 384, 394.

The veteran asserts that a higher rating is warranted for his 
service-connected low back disability.  However, the medical 
evidence of record does not reveal that the veteran 
experiences pronounced symptoms of intervertebral disc 
syndrome during the period prior to September 23, 2002.  He 
has not been shown to have sciatic neuropathy, demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings, with little intermittent relief.  In sum, prior to 
September 23, 2002, the record fails to establish that the 
veteran's ankylosing spondylitis resulted in more than severe 
impairment under Diagnostic Code 5293.  As such, the Board 
finds that the clinical findings overall more nearly 
approximate the criteria for a 40 percent evaluation under 
Diagnostic Code 5293, as in effect prior to September 23, 
2002.

Also, as in effect prior to September 23, 2002, the veteran 
was in receipt of the highest schedular evaluation assignable 
for severe limitation of motion of the lumbar spine, under 
Diagnostic Code 5292, and for lumbosacral strain, under 
Diagnostic Code 5295.  

As noted above, the criteria for evaluating disc disease in 
particular, and diseases and injuries of the spine in 
general, were revised in September 2002 and in September 
2003, respectively.  The Board notes that the VA examination 
reports and outpatient records establish that the veteran 
does not have incapacitating episodes of sufficient duration 
to warrant an evaluation in excess of a 40 percent evaluation 
under the revised criteria effective September 23, 2002 and 
September 26, 2003.  67 Fed. Reg. 54,345 - 54,349 (Aug. 22, 
2002); 68 Fed. Reg. 51,454 - 51,458 (Aug. 27, 2003).  The 
December 2004 VA examiner specifically stated that the 
veteran described no incapacitating episodes of the low back 
during the past year, and that no such episodes were 
documented in the clinical records.  The veteran does not 
have incapacitating episodes of the low back that are of more 
than four weeks in duration.  Hence, an evaluation in excess 
of 40 percent is not warranted for the disability at issue 
based on incapacitating episodes, pursuant to the revised 
criteria effective September 23, 2002 and September 26, 2003.  
67 Fed. Reg. 54,345 - 54,349 (Aug. 22, 2002); 68 Fed. Reg. 
51,454 - 51,458 (Aug. 27, 2003).  

The revised criteria effective September 23, 2002 and in 
September 26, 2003 also provide that, in addition to 
evaluating disc disease based on incapacitating episodes, 
disc disease may also be evaluated by combining, under 38 
C.F.R. § 4.25, separate evaluations of its chronic orthopedic 
and neurologic manifestations, with evaluations for all other 
service-connected disabilities, and assigning whichever 
method results in the higher evaluation.  

As noted above, the veteran did not meet the criteria for 
over a 40 percent rating for ankylosing spondylosis under any 
of the applicable orthopedic criteria in effect prior to 
September 23, 2002, in effect prior to September 26, 2003, or 
in effect subsequent to September 26, 2003.  When an 
evaluation of a disability is based on limitation of motion, 
the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45 
(2003).  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.  
However, when a disability is assigned the maximum rating for 
loss of range of motion, application of 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca is not required.  See Spencer v. West, 13 
Vet. App. 376, 382 (2000); Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  

The July 2002 and December 2004 VA examiners did not indicate 
that the veteran had any neurologic manifestations due to the 
veteran's ankylosing spondylosis.  The July 2002 VA examiner 
specifically stated that the veteran had no neurological 
deficiency of the lower limbs.  As such, the veteran is not 
entitled to a compensable rating for neurological 
manifestations of his low back disability.  Accordingly, the 
veteran does not meet the criteria for a rating in excess of 
40 percent by combining, under 38 C.F.R. § 4.25, separate 
evaluations of its chronic orthopedic and neurologic 
manifestations, with evaluations for all other service-
connected disabilities

In conclusion, the present assignment of 40 percent 
appropriately reflects the extent of disability associated 
with the veteran's ankylosing spondylitis.  A higher rating 
is not justified under any version of that Code section, nor 
do any alternate Code sections afford the benefit sought on 
appeal.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule. 


ORDER

Entitlement to an evaluation in excess of 40 percent for 
ankylosing spondylitis is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


